DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “sampling unit”, “instruction generating unit”, “current control unit”, and “charging unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: stated above with regards to various “units” in claims 3 and 5-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tanikawa et al. (2012/0068663).  
Regarding independent claims 1 and 13, Tanikawa teaches a charging device (Fig. 3), comprising: a transformer (57), a charger (58), and an energy regulator (62, 63); 
a primary winding of the transformer (57a) is connected to a power distribution network (67, 54, 56), the power distribution network provides a first input power for the charging device; 
a secondary winding of the transformer (57b and 57c) is connected to an AC side of the charger and an AC side of the energy regulator respectively; 
power required on the AC side of the charger is a second input power; 
an AC side current of the energy regulator is controlled to compensate power difference between the second input power and the first input power. ([0073]-[0079])
Regarding claim 10, Tanikawa teaches the transformer is a multi-winding transformer;
the charger comprises N (i.e. 1) charging units, and the multi-winding transformer is provided with N + 1 (i.e. 2) sets of secondary windings; 
wherein one set of secondary windings (57c) of the multi-winding transformer is connected to the AC side of the energy regulator; 
for each charging unit, an AC side of the charging unit is connected to one corresponding set of secondary windings (57b) of the other N sets of secondary windings of the multi-winding transformer.
9.	Claim(s) 1, 2, 4, 10, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kalkmann (2018/0290548).
Regarding independent claims 1 and 13, Kalkmann teaches a charging device (Fig. 1), comprising: a transformer (2), a charger (310-350 and/or 370), and an energy regulator (360/760 and/or 370/770); 
a primary winding (20) of the transformer is connected to a power distribution network (10, 12), the power distribution network provides a first input power for the charging device; 
a secondary winding of the transformer (210-270) is connected to an AC side of the charger and an AC side of the energy regulator respectively; 
power required on the AC side of the charger is a second input power; 
an AC side current of the energy regulator is controlled to compensate power difference between the second input power and the first input power. ([0035]-[0048])
Regarding claims 2, 4, 14, and 16, Kalkmann teaches a DC side of the energy regulator being connected to an energy storage element (770; [0048]), and the power difference comprising an active component, harmonic component, and a reactive component ([0015], [0046], [0048]). 
Regarding claim 10, Kalkmann teaches the transformer (2) is a multi-winding transformer; 
the charger comprises N charging units (N=8 in Fig. 1), and the multi-winding transformer is provided with N + 1 sets of secondary windings (210-270); 
wherein one set of secondary windings (260) of the multi-winding transformer is connected to the AC side of the energy regulator (360, 760); 
for each charging unit, an AC side of the charging unit is connected to one corresponding set of secondary windings (210-252, 270) of the other N sets of secondary windings of the multi-winding transformer.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanikawa et al. (2012/0068663) and Purcarea et al. (2015/0372499).  Tanikawa teaches a charging device as described above.  Tanikawa also teaches the transformer comprising a set of secondary windings, the secondary windings are respectively connected to the AC side of the charger (57b) and the AC side of the energy regulator (57c).  
Tanikawa fails to explicitly teach the converter in the charger being an isolated converter.  Purcarea teaches a similar battery charger (40; Fig. 1) to that of Tanikawa.  Purcarea teaches a converter (i.e. 50) in the charger being an isolated converter. ([0055], [0005])  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Purcarea’s battery charger into Tanikawa’s invention to replace their charger, since it involves a mere simple substitution of one charger for another to perform the same function of receiving inductive power and providing charging power to a battery, and Purcarea’s converter being isolated provides further protections.
Allowable Subject Matter
12.	Claims 3, 5-9, 11, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is an examiner’s statement of reasons for indicating allowable subject matter: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding claims 3, 5, 15, and 17, the sampling unit, instruction generating unit, and current control unit as claimed.  Claims 6-8 and 18-20 depend upon one of these claims.  Regarding claim 9, the circuit configuration claimed including the number of secondary windings and their connections.  Claim 11 depends upon claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
13.	Applicant’s arguments, filed April 26, 2022, with respect to the claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
12-7-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836